



Exhibit 10.1
HEARTLAND FINANCIAL USA, INC.


2012 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
ONE-YEAR PERFORMANCE PERIOD


The Participant specified below is hereby granted a performance-based restricted
stock unit award by HEARTLAND FINANCIAL USA, INC. (the “Company”) under the
HEARTLAND FINANCIAL USA, INC. 2012 LONG-TERM INCENTIVE PLAN (the “Plan”). The
restricted stock units awarded by this Award Agreement (this “Agreement”) shall
be subject to the terms of the Plan and the terms set forth in this Agreement.
All capitalized terms used in this Agreement and not otherwise defined have the
meaning assigned to them in the Plan.


Section 1.Award. The Company hereby grants to the Participant an award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future, subject to the
terms of this Agreement and the Plan. For all purposes of this RSU:
The “Participant” is
___________________________________.
 
The “Grant Date” is
___________________________________.
 
The number of RSUs is
___________________________________.
 
 
 
If not a direct employee of the Company, the
 
Participant is an employee of: ______________________________ (the "Bank.")
 



Section 2.    Vesting of RSUs.


(a)Vesting. To the extent earned in accordance with Section 2(b), and subject to
forfeiture prior to vesting in accordance with Section 2(c), the RSUs shall vest
on [month and day] of the third calendar year following the year of the Grant
Date (such date, or such earlier date on which the RSU shall vest pursuant to
Section 2(c)(iii), Section 2(c)(iv), Section 2(c)(vi) or Section 2(c)(vii) being
hereafter referred to as the “Vesting Date”). Shares shall be delivered based
upon vesting of RSUs pursuant to and subject to Section 3 below.


(a)Earning of RSUs. The RSUs shall be earned based upon the financial
performance of the Company or the Bank, or both (as the case may be), during the
fiscal year in which the Grant Date occurs (the “Fiscal Year”) as set forth in
Exhibit A (the “Performance Targets”). The Committee shall determine whether the
RSUs have been earned based upon the Performance Targets at its first meeting
(the date of such meeting, the “Measurement Date”) after financial statements
for the Company or the Bank, or both (as the case may be), are available for the
Fiscal Year, and the Company shall advise the Participant as soon as practicable
thereafter of the number of RSUs that have been earned; provided, however, that
no RSUs shall become earned if there exists as of the Measurement Date, as
determined by the Committee, a material weakness (a “Material Weakness”) in
safety, soundness or compliance (e.g., a regulatory memorandum of understanding,
or a material weakness in internal control over financial





--------------------------------------------------------------------------------





reporting) at the Company level (with respect to RSUs to be earned based upon
Company Performance Targets) or the Bank level (with respect to RSUs to be
earned based upon Bank Performance Targets); provided, however, that RSUs that
would have become earned on the Measurement Date but for the Material Weakness
shall not be forfeited, but instead may become earned if the Material Weakness
has been remediated in its entirety prior to the Vesting Date. In determining
whether the RSUs have been earned based upon the Performance Targets, the
Committee shall consider the effects of the following items, to the extent
identified in the audited financial statements of the Company or the Bank (as
the case may be), or in the Management Discussion and Analysis section of the
Company’s annual report provided to its stockholders: (i) extraordinary, unusual
or nonrecurring items of gain or loss, (ii) gains or losses on the disposition
of a business, (iii) changes in tax or accounting principles, regulations or
laws or (iv) mergers or acquisitions.


(b)Forfeiture and Special Vesting of RSUs. Notwithstanding the foregoing
provisions of Section 2(b):


(i)Any RSUs that have not been earned as of the Measurement Date based upon
failure to meet the Performance Targets shall expire and be forfeited on, and as
of, the Measurement Date.


(ii)Any RSUs that have not been earned as of the Vesting Date based upon failure
to remediate a Material Weakness shall expire and be forfeited on, and as of,
the Vesting Date.


(iii)If a Participant’s Termination of Service occurs due to termination of the
Participant’s employment by the Participant’s employer without Cause, any earned
RSUs held by the Participant shall become vested on the date of Termination of
Service, and any unearned RSUs held by the Participant shall expire and shall be
forfeited as of the date of employment termination. For the avoidance of doubt,
if such Termination of Service occurs before the Measurement Date, all RSUs
shall expire and be forfeited. Any RSUs that are not earned solely because of a
Material Weakness shall remain outstanding until remediation of such Material
Weakness prior to the Vesting Date (when such RSUs shall vest) or until the
Vesting Date (when such RSUs shall expire and be forfeited).


(iv)If a Participant’s Termination of Service occurs on or after the Measurement
Date due to the Participant’s Disability or death, any earned RSUs held by the
Participant shall become vested on the date of Termination of Service. If a
Participant’s Termination of Service occurs prior to the Measurement Date due to
the Participant’s Disability or death, then the RSUs shall continue to remain
outstanding until the Measurement Date and shall become vested, to the extent
earned, as of and on the Measurement Date. Any RSUs that are not earned solely
because of a Material Weakness shall remain outstanding until remediation of
such Material Weakness prior to the Vesting Date (when such RSUs shall vest) or
until the Vesting Date (when such RSUs shall expire and be forfeited).


(v)If the Participant’s Termination of Service occurs due to termination of the
Participant’s employment by the Participant’s employer for Cause or by the
Participant voluntarily (other than due to Qualifying Retirement), the
Participant shall forfeit all RSUs (whether or not earned).





--------------------------------------------------------------------------------







(vi)If the Participant’s Termination of Service occurs due to a Qualifying
Retirement, (1) prior to the Measurement Date, then the RSUs shall continue to
remain outstanding until the Measurement Date and shall become vested, to the
extent earned, as of and on the Measurement Date, (2) on or after the
Measurement Date, then to the extent earned, the RSUs shall become vested on the
date of such Termination of Service due to Qualifying Retirement, and (3) there
is or was a Material Weakness on the Measurement Date, then the portion of the
RSUs that are not earned because of such Material Weakness shall remain
outstanding until remediation of the Material Weakness (when such RSUs shall
vest) or until the Vesting Date (when such RSUs shall expire and be forfeited).
For such purposes, a “Qualifying Retirement” means a voluntary Termination of
Services by the Participant on or after the date the Participant reaches the age
of 62, and provided that (A) the Participant has provided at least five (5)
years of full-time equivalent services to the Company or a Subsidiary through
the date of such Termination of Services; (B) the Participant covenants that the
Participant shall not engage in any full-time employment with any entity
thereafter (although Participant shall be entitled to engage in part-time
employment, including services as a member of a board of directors or similar
body, with an entity that does not compete with the Company or any Subsidiary)
unless such employment has been approved in writing by the Chair of the
Committee; (C) the Participant executes a general release and waiver of claims
against the Company at the time of such Termination of Services; and (D) the
Participant executes a confidentiality, non-solicitation, and non-competition
agreement with the Company at the time of such Termination of Service. 
Consistent with Section 5.2 of the Plan, any question regarding whether a
voluntary Termination of Service constitutes a Qualifying Retirement shall be
determined by the Committee and the decision of the Committee shall be final and
binding upon the Participant.


(vii)If there is a Change in Control (1) all RSUs that have not been previously
forfeited shall become fully vested if the obligations under this Agreement are
not assumed by the Company or the successor in such Change in Control, and
(2) all RSUs that have not been previously forfeited shall become fully vested
upon an Involuntary Termination within two years after the Change in Control.


Section 3.     Settlement of RSUs. Delivery of Shares or other amounts under
this Agreement shall be subject to the following:


(a)Delivery of Shares. The Company shall deliver to the Participant one Share,
free and clear of any restrictions, in settlement of each vested RSU within 30
days following the Vesting Date.


(b)Compliance with Applicable Laws. Notwithstanding any other term of this
Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Agreement unless
such delivery or distribution complies with all applicable laws and the
applicable rules of any securities exchange or similar entity.


(c)Certificates Not Required. To the extent that this Agreement and the Plan
provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.





--------------------------------------------------------------------------------







Section 4.     Withholding. All deliveries of Shares pursuant to this Agreement
shall be subject to withholding of all applicable taxes. The Company shall have
the right to require the Participant (or if applicable, permitted assigns, heirs
and Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with this Agreement.  Except as may be provided otherwise by the
Committee, such withholding obligations may be satisfied at the election of the
Participant (a) through debit of a deposit account held by the Participant at a
bank affiliated with the Company, or (b) through the surrender of Shares to
which the Participant is otherwise entitled under the Plan; provided, however,
that except as otherwise specifically provided by the Committee, such Shares
under clause (b) may not be used to satisfy more than the Company’s minimum
statutory withholding obligation.


Section 5.    Non-Transferability of RSUs. Neither the RSUs awarded pursuant to
this Agreement, nor any portion thereof, shall be transferable, except as
designated by the Participant by will or by the laws of descent and distribution
or pursuant to a domestic relations order. Except as provided in the immediately
preceding sentence, this Agreement shall not be assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Participant in any way whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process.  Any attempt at assignment, transfer, pledge, hypothecation
or other disposition of this Agreement contrary to the provisions hereof, or the
levy of any attachment or similar process upon this Agreement or the RSUs it
represents, shall be null and void and without effect.


Section 6.    No Rights as Stockholder. The Participant shall not have any
rights of a stockholder of the Company with respect to the RSUs, including but
not limited to, dividend or voting rights, prior to the settlement of the RSUs
pursuant to Section 3(a) above and issuance of a stock certificate or its
equivalent as provided herein.


Section 7.    Heirs and Successors. This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring all or substantially all of the Company’s assets or
business. If any rights of the Participant or benefits distributable to the
Participant under this Agreement have not been settled or distributed at the
time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Agreement and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form as the Committee may require. The
Participant’s designation of beneficiary may be amended or revoked from time to
time by the Participant in accordance with any procedures established by the
Committee. If a Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any benefits that would
have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.







--------------------------------------------------------------------------------





Section 8.    Administration. The authority to manage and control the operation
and administration of this Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan. Any interpretation of this
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Agreement or the Plan shall be final and binding on all
persons.


Section 9.    Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Human Resources Department of
the Company. This Agreement shall be subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time.
Notwithstanding any term of this Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Agreement, the
corporate records of the Company shall control.


Section 10.    Not an Employment Contract. Neither the RSUs granted under this
Agreement nor this Agreement shall confer upon the Participant any rights with
respect to continuance of employment or other service with the Company or a
Subsidiary, nor shall they interfere in any way with any right the Company or a
Subsidiary may otherwise have to terminate or modify the terms of the
Participant’s employment or other service at any time.


Section 11.    Amendment. Without limitation of Section 14 and Section 15 below,
this Agreement may be amended in accordance with the provisions of the Plan, and
may otherwise be amended in writing by the Participant and the Company without
the consent of any other person.


Section 12.    Governing Law. This Agreement, the Plan and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 13.    Validity. If any provision of this Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.


Section 14.    Section 409A Amendment. This Agreement is intended to be exempt
from Code Section 409A and this Agreement shall be administered and interpreted
in accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Agreement without the
consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.


Section 15.    Clawback. This Agreement, the RSUs and any Shares issued under
this Agreement, and any amount or benefit received under the Plan, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of any applicable Company or Subsidiary
clawback policy (the “Policy”) or any applicable law, as may be in effect from
time to time. The Participant hereby acknowledges and consents to the Company’s
or a Subsidiary’s application, implementation and enforcement of (a) the Policy
and





--------------------------------------------------------------------------------





any similar policy established by the Company or a Subsidiary that may apply to
the Participant, whether adopted prior to or following the date of this
Agreement, and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
or a Subsidiary may take such actions as may be necessary to effectuate the
Policy, any similar policy and applicable law, without further consideration or
action.


* * * * *


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and the Participant acknowledges understanding and
acceptance of, and agrees to, the terms of this Agreement, all as of the Grant
Date. This Agreement and any amendments or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but taken together
shall constitute a single contract.  Signature may be in electronic format,
including by electronic acknowledgment.


 
 
HEARTLAND FINANCIAL USA, INC.
 
 
 
 
By:
/s/ Mark Murtha
 
 
 
 
Print Name:
Mark Murtha
 
 
 
 
Print Title:
EVP Human Resources



 
 
PARTICIPANT
 
 
 
 
By:
Via Electronic Acknowledgment
 
 
 
 
Print Name:
 








--------------------------------------------------------------------------------





EXHIBIT A


Performance Targets







